           Case 2:21-cv-00470-APG-VCF Document 5 Filed 05/12/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar Number 14853
 3
   SKYLER H. PEARSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 skyler.pearson@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     Ramiro J. Cuadra,                                Case No. 2:21-cv-00470-APG-VCF
11
                    Plaintiff,
12                                                    Order to Extend Deadlines (First
           v.                                         Request)
13
     Alejandro Mayorkas, in his official capacity
14   as acting Secretary of Homeland Security;
     U.S. Department of Homeland Security;
15   Tracy Renaud, in her official capacity as
     acting Director of U.S. Citizenship and
16   Immigration Services; U.S. Citizenship and
     Immigration Services; the United States of
17   America; and John Does I through XX,
     inclusive,
18
                    Defendants.
19

20          Pursuant to Local Rules IA 6-1 and 26-4, Plaintiff Ramiro J. Cuadra, and
21 Defendants, Alejandro Mayorkas, et al., through counsel, submit the following Stipulation

22 to Extend Deadlines. This is the first request for an extension of case deadlines. The parties

23 enter this stipulation because:

24          1.     On March 23, 2021, Plaintiff filed his Complaint for Relief in the Nature of
25 Mandamus (ECF No. 1).

26          2.     The United States Attorney’s Office for the District of Nevada was served on
27 March 25, 2021.

28
            Case 2:21-cv-00470-APG-VCF Document 5 Filed 05/12/21 Page 2 of 2




 1           3.      Under Fed. R. Civ. P. 12(a)(2), Defendants’ answer or other responsive
 2   pleading is currently due May 24, 2021.
 3           4.      The requested extension will provide Defendants additional time to consider
 4   Plaintiff’s claims and potential resolutions thereto not necessitating further litigation.
 5           5.      Accordingly, the parties request that Defendants’ answer or other responsive
 6   pleading be filed by June 23, 2021.
 7           Respectfully submitted this 12th day of May 2021.
 8
      REZA ATHARI & ASSOCIATES                           CHRISTOPHER CHIOU
 9                                                       Acting United States Attorney
10    /s/ Luther Snavely_________
      LUTHER SNAVELY                                     /s/ Skyler H. Pearson_____________
11    3365 Pepper Lane, Suite 102                        SKYLER H. PEARSON
      Las Vegas, Nevada 89120                            Assistant United States Attorney
12
      Attorney for Plaintiff                             Attorneys for the United States
13

14
                                                  IT IS SO ORDERED:
15

16
                                                  UNITED STATES MAGISTRATE JUDGE
17
                                                                 May 12, 2021
                                                  DATED: _____________________________
18

19

20

21

22

23

24

25

26

27

28
                                                     2
